Mellen C. J.
delivered the opinion of the Court.
The note in this case became due on the 23d day of February 1829. The evidence is that the demand was made on the maker of the note on that day, or the day following. As all the parties lived in the same town, the demand should have been made on the 23d. No reason appears that would justify the delay till the next day. The notice to the defendant was out of all time. It is said, however,'that notice to him was unnecessary, inasmuch as the maker was insolvent at the maturity of the note. This does not appear; on that point the proof was contradictory. The maker testified that at that lime he was able to pay all his debts. But if he was insolvent when the note became due, that circumstance would not dispense with the necesity of reasonable notice to the defendant, who is sued as indor-ser. Bond v. Farnham, 5 Mass. 170; Crossen v. Hutchinson, 9 Mass. 205; Sanford v. Dillaway, 10 Mass. 52; Farnham v. *478Fowle, 12 Mass. 89. It is true it is laid down in Chitty on bills 151, that the payee of a promissory note, indorsing it to give it currency, and knowing of the insolvency of the maker at the time of such indorsement, cannot, in an action against him as indorser, insist on the want of notice. But in Nicholson v. Gouthit, 2 H. Bl. 609, and Jackson v. Richards, 2 Caines 343, a different doctrine seems to be recognized as the correct one. In this case, however, it is immaterial to inquire which is the better opinion; because the exceptions do not show that the defendant knew of the insolvency of the maker at the time of the indorsement, even if'it then existed.
But it is further contended that the defendant promised, two or three days after the writ in this action was served, to pay the note, he knowing that he had not been notified in season. In the first place there is no proof that he made any such promise to the plaintiff; he was only conversing with the officer as to his intentions. Besides, if he had made such a promise to the plaintiff, it would not bind him, unless at the .time he was informed of all the facts; and there is not the least evidence that he knew of the total uncertainty as to the time when the demand was made on the maker. If made on the 24th of February, then no liability existed on that ground, and so the promise was without consideration. The exceptions are overruled and the judgment of the court of Common Pleas confirmed.